DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a flexible tank, classified in B65D 88/22.
II. Claims 19 and 20, drawn to a method of filling a tank, classified in B65B 1/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product that comprises increasing tension on inner support members.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If a restriction was not required there would be a serious search and examination burden because the two inventions are classified in separate classes and sub-classes, B65D 88/22 and B65B 1/18.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jovan Jovanovic on 11/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
Claims 1 and 18 recite the limitation "the base fold." There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the four enclosing walls.” There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 18 is objected to because of the following informalities:  “other, to, together” is unclear. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palfey (US 2,851,075).
Regarding claim 1, Palfey discloses a flexible tank fillable with a liquid comprising: a base (at 50) having an upper surface and a lower surface, the base defining a plurality of edges and a perimeter; at least one enclosing wall  (at 34) extending about the base and attached thereto to, together with the base define an enclosure; and an inner brace assembly (44) comprising at least one inner support member having a base wall attachment side and an encasing wall attachment side, wherein the base wall attachment side is attached to the base spaced apart from the perimeter and wherein the encasing wall attachment side is attached to the at least one enclosing wall spaced apart from a base fold (Fig. 3). See Figs. 1-7.  
Regarding claim 2, the at least one inner support member can be placed in tension during filling with a liquid; and may be released of tension by further filling with a liquid. See col. 3, ll. 10-27. 
Regarding claim 3, when filled to a predetermined level with a liquid the at least one inner support member can be in less tension than during filling. See Figs. 1-11; and col. 3, ll. 10-27.
Regarding claim 4, when the base is on a flat surface, the at least one inner support member is capable of not being in tension throughout the filling of the enclosure with a liquid to a predetermined level. See Figs. 1-11. 
Regarding claim 6, the at least one inner support member comprises at least two inner support members extending from the base to at least one of a four enclosing walls. See Figs. 1-4.
Regarding claim 7, the at least one inner support member comprises at least two inner support members extending from the base to at least two of the four enclosing walls. See Figs. 1-4.
Regarding claim 8, the at least one inner support member comprises at least two inner support members extending from the base to each of the four enclosing walls. See Figs. 1-4. 
Regarding claim 11, an opening assembly (at 40) comprising a chute having a proximal end attached to at least one enclosing wall and a distal end spaced therefrom, the chute defining an elongated channel placeable in fluid communication with the enclosure. See Fig. 1. 
Regarding claim 18, Palfey discloses a flexible tank fillable with a liquid comprising: a base (at 50) having an upper surface and a lower surface, the base comprising a rectangle defining four of edges and a perimeter (Fig. 2); an enclosing wall (at 34) extending from each of the four edges and terminating at a distal end, wherein adjacent ones of the enclosing walls are attached to each other, to, together with the base define an enclosure; an inner brace assembly (44) comprising at least one inner support member having a base wall attachment side and an encasing wall attachment side, wherein the base wall attachment side is attached to the base spaced apart from the perimeter and wherein the encasing wall attachment side is attached to at least one enclosing wall spaced apart from a base fold; an opening assembly (at 40) comprising a chute having a proximal end attached to an enclosing wall and a distal end spaced apart therefrom to define an elongated channel providing access to the enclosure; a pair of inlet openings (38), each of the pair of inlet openings extending through an enclosing wall on opposite sides of the base, the pair of inlet openings spaced apart from the edge of the base; and an upper access opening (Fig. 1, at 36) extending through an enclosing wall, the upper access opening being positioned closer to the distal end of a respective one of the enclosing walls than to the base fold thereof. See Figs. 1-3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palfey as applied above in further view of Webb (US 648,182).
Regarding claim 5, Palfey discloses the base comprising a rectangular configuration wherein the at least one edge comprises four edges, but does not disclose the walls as claimed. 
Webb, which is drawn to a tank, discloses at least one enclosing wall comprising four enclosing walls, each having a base fold meeting a respective one of the four edges, and each having opposing attaching edges extending therefrom toward a distal end, wherein the opposing edges have an outwardly convex configuration and adjacent ones of opposing attaching edges of adjacent enclosing walls are attached to each other to define the enclosure. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the walls and base of Palfey be shaped as disclosed by Webb in order to have a foldable/expandable tank. 
Regarding claim 14, at least one inlet opening (38) coupled to at least one of the four enclosing walls, the inlet opening being spaced apart from the base fold and providing access to the enclosure. See Fig. 1. 
Regarding claim 15, the at least one inlet opening comprises a pair of inlet openings mounted on opposing sides of the flexible tank. See Fig. 1. 
Regarding claim 16, an upper access opening (Fig. 1, at 36) extending through the at least one of the four enclosing walls, the upper access opening being closer to the distal end than to the base fold. See Fig. 1.  

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palfey as applied above.
Regarding claim 9, Palfey discloses the claimed invention except for the material of the support members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least two inner support members comprise elongated strips of a woven fabric in order to have a strong yet flexible supports, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the four enclosing walls be substantially identical in configuration, with the base comprising a square since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 17, Palfey discloses the claimed invention except for the material of the support members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flexible tank be formed from a coated woven polymer fabric in order to have a strong yet flexible tank, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palfey as applied above in further view of Mueller (US 10,730,730).
Regarding claims 12 and 13, Palfey does not disclose a closure as claimed. Mueller, which is drawn to a tank, discloses an opening assembly that further includes a closure (50), that is a zipper. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a closure with a zipper on the tank of Palfey, as disclosed by Mueller, in order to allow easy access if desired. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734